
	

114 HR 4154 IH: Taiwan Naval Support Act
U.S. House of Representatives
2015-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4154
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2015
			Mr. Sherman (for himself, Mr. Royce, Mr. Engel, and Mr. Salmon) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To direct the President to submit to Congress a time frame for the transfer of certain naval
			 vessels to Taiwan pursuant to section 102(b) of the Naval Vessel Transfer
			 Act of 2013, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Taiwan Naval Support Act. 2.Time frame for transfer of certain naval vessels to Taiwan (a)In generalNot later than 30 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a time frame for the transfer of naval vessels to Taiwan pursuant to section 102(b) of the Naval Vessel Transfer Act of 2013 (Public Law 113–276; 128 Stat. 2989).
 (b)FormThe time frame required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
 (c)DefinitionIn this section, the term appropriate congressional committees has the meaning given such term in section 1 of Public Law 113–276.  